Case: 14-40634      Document: 00513043235         Page: 1    Date Filed: 05/14/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 14-40634                                   FILED
                                  Summary Calendar                             May 14, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk

UNITED STATES OF AMERICA,
                                                 Plaintiff–Appellee,
versus
CARLOS MERCADO, True Name Carlos Alonso Mercado Robles,
                                                 Defendant–Appellant.




                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 5:13-CR-747




Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *

       Carlos Mercado raises an argument on appeal that he concedes is fore-
closed by United States v. Betancourt, 586 F.3d 303, 308–09 (5th Cir. 2009),
which held that knowledge of drug type and quantity is not an element of the
offense under 21 U.S.C. § 841. Mercado also requests a remand for the limited



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40634    Document: 00513043235    Page: 2   Date Filed: 05/14/2015


                                No. 14-40634

purpose of correcting the judgment under Federal Rule of Criminal Proce-
dure 36 to reflect that he was acquitted on count one. The government joins in
requesting remand.

      Accordingly, the government’s motion for summary affirmance is
GRANTED, and the judgment is AFFIRMED and REMANDED with instruc-
tion to correct the judgment pursuant to Rule 36 to reflect that Mercado was
found not guilty on count one. The government’s motion for an extension of
time to file its brief is DENIED as unnecessary.




                                      2